Case 1:20-cv-02830-ELH Document 43 Filed 12/04/20 Page 1of1

Standage v. Braithwaite (1:20-cv-02830) District Court, D. Maryland Judge Ellen Lipton Hollander
Movant David Andrew Christenson — United States Air Force Academy Class of 1982

(Tenth) Emergency Motion for an Injunction — Stop the distribution of the COVID19 Vaccination

This was my“@H-FHE moment this morning and if you can’t see the problems/genocide then you are
delusional.4And-e---Larm-net-serne-ferusing-prefanity) *United Airlines on Friday (November 27", 2020)
commenced charter flights to send doses of Pfizer and BioNTech's COVID-19 vaccine candidates to
prepare for distribution, according to a report by the Wall Street Journal that cited people familiar with
the matter. (Lincoln: “American will fall from within”. This is suicide.)

if you allow the vaccination, we all die. We can’t find a vaccination for Influenza, Pneumonia and Suicide
{all are contagious) but we can find a vaccination for COVID19 in less than a year. Why are we
susceptible to COVID19? IT IS BECAUSE WE ARE ALREADY INFECTED.

May God have mercy on our souls because there is no going back. Once the FDA approves, then the
courts can’t stop our Genocide.

United Airlines charters flights to distribute Pfizer's COVID-19 vaccine BY KAELAN DEESE - 11/27/20
06:56 PM EST https://thehill.com/policy/transportation/aviation/527792-united-airlines-charters-
fiights-to-distribute-pfizers-covid

*United Airlines on Friday (November 27", 2020) commenced charter flights to send doses of Pfizer and
BioNTech's COVID-19 vaccine candidates to prepare for distribution, according to a report by the Wall
Street Journal that cited people familiar with the matter.

*"As a result of the historic pace of vaccine development through Operation Warp Speed and careful
logistics planning, the FAA today is supporting the first mass air shipment of a vaccine," the FAA
statement read.

*Both companies are awaiting emergency use authorization after submitting a request to the Food and
Drug Administration (FDA} last week.

Godspeed LED —__Piterep
Sincerely, LOGE ween o_REGEINED
David Andrew Christenson —
Box 9063 DEC 0 4 2029
Miramar Beach, Florida 325 be pee
504-715-3086 : ay Dente BETRIET coun
davidandrewchristenson@gmail.com; . BIPUTY

dchristenson6@hotmail.com:

 

 

David Andrew Christenson
